Citation Nr: 1327808	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-45 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right knee disability, evaluated as 10 percent disabling prior to November 14, 2012.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure and service-connected disabilities.

4.  Entitlement to service connection for heart disability, claimed as secondary to herbicide exposure, service-connected disabilities, and hypertension.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Of note, the record demonstrates that the Veteran underwent a total knee arthroplasty on November 14, 2012.  In a January 2013 decision, RO granted a 100% evaluation for the service-connected total right knee replacement until January 1, 2014.  Accordingly, the Board will not herein consider the propriety of the Veteran's disability rating for the service-connected right knee disability from November 14, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, with respect to the Veteran's claim of entitlement to an increased rating for the service-connected right knee disability, the Board recognizes that the Veteran has recently asserted that he is "on disability" as a result of his right knee symptomatology.  See the April 2013 Board hearing transcript, pg. 6; see also VA treatment records dated August 2012.  Accordingly, the evidence of record suggests that the Veteran is the recipient of Social Security Administration disability benefits based upon his right knee disability.  These records are potentially pertinent to his pending claim and should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

As to the acquired psychiatric disorder claim, the Veteran contends that his disorder is more disabling than the current 10 percent evaluation reflects.  He was most recently afforded a VA examination in October 2008.  He has subsequently contended that his psychiatric symptoms have worsened.  See the April 2013 Board hearing transcript, pg. 15.  To this end, the Board notes that the Veteran presented to the emergency room in September 2009 with complaints of suicidal ideation.  See the VA treatment record dated September 2009.

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected acquired psychiatric disorder.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected acquired psychiatric disorder and to the extent of functional occupational impairment associated with this service-connected disability.

With respect to the claimed hypertension, the Veteran has asserted entitlement to service connection due to herbicide exposure as well as his service-connected disabilities.  See, e.g., the April 2013 Board hearing transcript.  Additionally, he has asserted entitlement to a heart disability due to herbicide exposure or, alternatively, as secondary to the claimed hypertension and his service-connected disabilities.  Id.  To this end, the Board recognizes that the Veteran is currently diagnosed with hypertension and atrial fibrillation.  See, e.g., the VA treatment records dated October 2007 and August 2012.  Service personnel records documented the Veteran's service in the Republic of Vietnam; therefore, herbicide exposure is presumed.

There are currently no medical opinions of record that adequately address direct or secondary service connection, with respect to his hypertension and heart disability claims.  Based on this evidentiary posture, the Board concludes that a VA examination with a medical opinion is necessary to address the currently diagnosed hypertension and atrial fibrillation including whether the Veteran's disabilities are due to his presumed in-service herbicide exposure, or whether the disabilities were caused or aggravated by any service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As to the hepatitis C claim, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the VA treatment records dated October 2007.  He asserts that he incurred hepatitis C as a result of in-service blood exposure.  In particular, the Veteran has indicated that he was exposed to a fellow soldier's blood when that soldier was shot next to him.  See the April 2013 Board hearing transcript, pg. 11.  He also asserts that he shared razor blades and toothbrushes, was vaccinated with an air pressure gun, and received a tattoo during his military service.  Id. at pgs. 10-11.  The Veteran's service treatment records do not indicate whether he was exposed to the blood of fellow soldiers during service or whether any injections he received during service were by means of an airgun injector.  However, in light of the Veteran's statements, the possibility that he was so exposed through combat, casual sharing of a razor blade or toothbrush, or airgun injector cannot be excluded.

There is currently no medical opinion of record that adequately addresses the question of service connection with respect to the hepatitis C claim.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin, supra.  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2012).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
1. Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received at the VA Medical Center (VAMC) in Tampa, Florida, or any other facility, since September 2012.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected acquired psychiatric disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected acquired psychiatric disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected acquired psychiatric disorder found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4. Also, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertension and heart disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military elevated blood pressure, abnormal heartbeat, or related symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension and heart disability to include atrial fibrillation had their clinical onset during his active duty or are otherwise related to such service to include presumed in-service herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension and heart disability to include atrial fibrillation were caused or aggravated (permanently worsened beyond natural progression) by his service-connected disabilities to include the right knee disability and/or PTSD.  Additionally, with respect to the heart disability, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's heart disability to include atrial fibrillation was caused or aggravated by his currently diagnosed hypertension.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5. Further, arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's currently diagnosed hepatitis C is related to his military service, to include exposure to the blood of fellow soldiers through combat, razor blades, toothbrushes, airgun injections, or tattoos.  If the reviewing physician determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

6. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

